Exhibit 10.64




































MAXXAM SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As amended effective December 31, 2008)



















MI SERP (2008 amend’t).final.BLB.DOC
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
         Page
 
SECTION I - DEFINITIONS
1
1.1
Administrative Committee
1
1.2
Code
1
1.3
Company
1
1.4
Effective Date
1
1.5
Employer
1
1.6
409A
1
1.7
Participant
1
1.8
Pension Plan
2
1.9
Plan
2
 
SECTION II – BENEFITS
2
2.1
Amount of Benefits
2
2.2
Time and Form of Payment of Benefits
2
2.3
Death Benefits
2
2.4
Payment Dates
3
 
SECTION III – LIABILITY FOR PAYMENTS
3
3.1
In General
3
3.2
Unfunded Plan
3
 
SECTION IV – ADMINISTRATION
3
 
SECTION V – AMENDMENT AND TERMINATION
3
 
SECTION VI – MISCELLANEOUS
4
6.1
No Employment Rights
4
6.2
Forfeiture
4
6.3
Non-Alienation of Benefits
4
6.4
Claims Procedure
4
6.5
Liability Limited and Indemnification
4
6.6
Tax Withholding
5
6.7
Separability
5
6.8
Captions
5
6.9
Usage
5
6.10
Governing Laws
5




MI SERP (2008 amend’t).final.BLB.DOC
 
 

--------------------------------------------------------------------------------

 

MAXXAM SUPPLEMENTAL RETIREMENT PLAN
(As amended effective December 31, 2008)

   MAXXAM Inc. has established this Supplemental Executive Retirement Plan in
order to provide certain participants in the Pension Plan (as defined below)
with the same retirement benefits they would have received under the Pension
Plan were it not for certain limitations on benefits imposed by the Code (as
defined below).  Effective January 1, 2005, this Plan became subject to 409A (as
defined below) and this amendment and restatement of the Plan is intended to
bring it into compliance therewith.
 
SECTION I
 
DEFINITIONS
           
           For purposes of this Plan, the following terms shall have the
meanings set forth below.
 
           1.1.    Administrative Committee.  The Administrative Committee
appointed under the Pension Plan.
 
           1.2.    Code.  The Internal Revenue Code of 1986, as amended from
time to time.  References to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder, and any
comparable provision of future law that amends, supplements or supersedes such
provision.
 
           1.3.    Company.  MAXXAM Inc., a Delaware corporation, and any
successor thereof by merger, consolidation or otherwise.
 
          1.4.    Effective Date.  The Effective Date of this amendment and
restatement is December 31, 2008.  This amendment and restatement shall not
apply to any individual who terminated employment with the Employers prior to
January 1, 2005 and whose entire benefit under the Plan was earned and vested
prior to such date.  Notwithstanding any other provision of this amendment and
restatement, any such “grandfathered” individual shall continue to be covered
under the provisions of the Plan as in effect on December 31, 2004, and the
provisions of this amendment and restatement shall not affect the manner in
which such individual’s vested benefit is distributed.
 
           1.5.    Employers.  The Company and any other corporation,
partnership or other entity that has adopted the Pension Plan.
 
           1.6.    409A.  Section 409A of the Code and applicable Treasury
regulations and other guidance of general application thereunder, including
Notices 2005-1 and 2007-86.
 
           1.7.    Participant.  An individual (other than a grandfathered
individual described in section 1.4 hereof) who is a participant in the Pension
Plan and who is selected by the Board of Directors of the Company (or a
committee thereof) in its sole discretion to participate in this Plan.
 



MI SERP (2008 amend’t).final.BLB.DOC


 
- 1 -

--------------------------------------------------------------------------------

 
 
           1.8.    Pension Plan.  The MAXXAM Pension Plan.
 
           1.9.    Plan. This MAXXAM Supplemental Executive Retirement Plan.
 
SECTION II
 
BENEFITS
 
           2.1.    Amount of Participant’s Benefits.  Each Participant shall be
entitled to receive under this Plan the actuarial equivalent of the difference
between (a) the benefit that would have been accrued by the Participant under
the Pension Plan as of December 31, 2005 but for (i) the maximum limitations on
benefits imposed by section 415 of the Code and (ii) the maximum amount of
compensation permitted to be taken into account under the Pension Plan because
of the provisions of section 401(a)(17) of the Code and (b) the benefit actually
accrued by the Participant under the Pension Plan as of December 31,
2005.  Actuarial equivalence for this purpose shall be determined using the same
actuarial assumptions that would be used under the Pension Plan for a payment on
the same date.
 
           2.2.    Time and Form of Payment of Benefits.  A Participant who has
not already commenced payment under this Plan prior to the Effective Date (and
who is not a grandfathered individual described in section 1.4 hereof) shall be
paid his benefit under this Plan in a lump sum on the first day of the month
following the later of the Participant’s termination of employment (within the
meaning of 409A) or attainment of age 65, unless such Participant, prior to
December 31, 2008, irrevocably elects payment hereunder in one of the
alternative forms of distribution available under the Pension Plan commencing on
the payment date set forth above.  Notwithstanding the foregoing, no payment
under this section 2.2 shall be made to a Participant who is a “specified
employee” within the meaning of 409A during the 6-month period immediately
following his termination of employment, and any such payment due during such
6-month period shall be delayed, and shall be actuarially increased to reflect
any such delay in payment (using the assumptions under the Pension Plan for
calculating lump sum amounts), until the day following the expiration of the
6-month period.
 
           2.3.    Death Benefits.  Upon the death of a Participant (who is not
a grandfathered individual described in section 1.4) who has not already
commenced payment of his benefit prior to the Effective Date, his beneficiary
shall receive a lump sum payment 30 days after his death equal to the actuarial
value of (a) the survivor benefit that would have been paid to such beneficiary
had the Participant elected to receive his benefit under section 2.1 hereof
under the 100% contingent annuitant option (as described in the Pension Plan)
commencing on the first day of the month following the later of his death or
attainment of age 65, if such Participant dies before commencement of his
benefit hereunder; or (b) the survivor annuity (or period certain payments), if
any, the beneficiary would have received under the form of payment the
Participant was receiving at the time of his death, if such Participant dies
after commencement of his benefit hereunder; provided that such Participant may
elect, no later than December 31, 2008, to have the actuarial equivalent of the
survivor benefit due his beneficiary, if any, under clause (a) or clause (b)
above, paid in its original form rather than being converted to a lump sum,
commencing 30 days after the Participant’s death.  For purposes of the
foregoing, actuarial value and actuarial equivalence shall be determined using
the appropriate actuarial assumptions under the Pension Plan.  In the case of a
Participant
 



MI SERP (2008 amend’t).final.BLB.DOC


 
- 2 -

--------------------------------------------------------------------------------

 

(who is not a grandfathered individual described in section 1.4) who already
commenced payment of his benefit under this Plan prior to the Effective Date,
his beneficiary shall be paid the survivor annuity (or period certain payments),
if any, due upon his death under the form of payment the Participant was
receiving at the time of his death, commencing 30 days after his death.   The
beneficiary to whom amounts are payable under this Plan after the death of the
Participant shall be the same as the beneficiary to whom amounts are payable
under the Pension Plan after the death of the Participant, provided that once a
Participant has either commenced payment hereunder or made the election
described in the first sentence of this Section 2.3, his beneficiary for
purposes of this Plan may not be changed.
 
           2.4.    Payment Dates.  Any amount paid before or after the payment
date specified in this Section II shall be considered paid on such specified
payment date if it is actually paid within the applicable grace period permitted
by 409A.  Any such deviation from the specified payment date shall be within the
sole discretion of the Administrative Committee or its delegate.
 
SECTION III
 
LIABILITY FOR PAYMENTS
 
           3.1.    In General.  Benefits payable under this Plan shall be the
liability of the Employer that employed the Participant with respect to whom
benefits are payable. If a Participant is entitled to benefits under this Plan
attributable to periods of employment with more than one Employer, the Company
shall determine the apportionment of liability among such Employers.
 
           3.2.    Unfunded Plan.  Benefits payable under this Plan shall not be
funded, but shall be paid out of the general assets of the applicable Employer.
 
 
SECTION IV
 
ADMINISTRATION
 
           The Administrative Committee shall administer the Plan. The
Administrative Committee shall have full discretionary authority to determine
all questions arising in connection with the Plan, including its interpretation
and the determination of eligibility for benefits, may adopt procedural rules
and may employ and rely upon such legal counsel, actuaries, accountants and
agents as it may deem advisable to assist in the administration of the Plan.
Subject to Section 6.4, decisions of the Administrative Committee shall be
conclusive and binding on all persons.
 
SECTION V
 
AMENDMENT AND TERMINATION
 
           To the extent permitted by 409A, the Company may amend or terminate
the Plan at any time; provided, that no such amendment or termination shall
deprive any Participant or his beneficiary of any right to the total amount of
the benefits that would have been payable under this Plan and under the Pension
Plan prior to such amendment or termination had such Participant terminated
employment immediately prior to the effective date of such amendment or
termination. Any such action by the Company shall be binding on all Employers.
To the extent permitted by 409A, any participating Employer (other than the
Company) may withdraw from the Plan by action of its Board of Directors (or
other governing body) and by giving at least 20 business days advance written
notice to the Company unless the Company waives such notice or agrees to any
shorter period of advance notice. As of the effective date of such withdrawal
the Plan shall be deemed to terminate with respect to the withdrawing Employer.
 



MI SERP (2008 amend’t).final.BLB.DOC


 
- 3 -

--------------------------------------------------------------------------------

 
 
SECTION VI
 
MISCELLANEOUS
 
           6.1.    No Employment Rights.  The establishment of the Plan shall
not be construed as conferring any rights upon any employee or any person for a
continuation of his employment, nor shall it be construed as limiting in any way
the right of any Employer to discharge any employee or to treat him without
regard to the effect which such treatment might have upon him as a Participant
under the Plan.
 
           6.2.    Forfeiture.  Notwithstanding any provision of this Plan to
the contrary, if following termination of employment for any reason a
Participant is found guilty (by a court of competent jurisdiction) of any act of
fraud or dishonesty against an Employer, then all rights which the Participant
or his beneficiary may have under this Plan shall be forfeited, any liability to
the Employers to make payments hereunder shall terminate, and any payments
previously made hereunder shall be recoverable by the Employers.
 
           6.3.    Non-Alienation of Benefits.  Except as otherwise provided by
law, no benefit, interest, or payment under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and no attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be valid nor shall any such benefit, interest, or payment be in any
way liable for or subject to the debts, contracts, liabilities, engagements or
torts of the person entitled to such benefit, interest, or payment or be subject
to attachment, garnishment, levy, execution or other legal or equitable process.
 
           6.4.    Claims Procedure.  The Administrative Committee shall
establish a claims procedure in accordance with applicable law and shall afford
a reasonable opportunity to any Participant whose claim for benefits has been
denied for a full and fair review of the decision denying such claim.
 
           6.5.    Liability Limited and Indemnification.  Except as otherwise
provided by law, no Employer or any Person who is a member of the Administrative
Committee or who is a stock or other equity holder, employee, officer, director,
or manager of an Employer, shall incur any liability whatsoever on account of
any matter connected with or related to the Plan or the administration of the
Plan, unless such person shall have acted in bad faith or have willfully
neglected his duties in respect to the Plan; and as a condition precedent to his
participation in the Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and
beneficiary, and by any and all persons claiming under or through such persons,
such waiver and release to be conclusively evidenced by any act or participation
in or the acceptance of benefits under this Plan. The Company shall indemnify
and hold each such natural person harmless against any and all loss, liability,
claim, damage, cost and expense which may arise by reason of, or be based upon,
any matter connected with or related to the Plan or the administration of the
Plan (including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation or
similar proceedings, commenced or threatened, or. in settlement of any such
claim whatsoever) to the fullest extent permitted under the Certificate of
Incorporation and By-Laws of the Company.
 



MI SERP (2008 amend’t).final.BLB.DOC


 
- 4 -

--------------------------------------------------------------------------------

 

           6.6.    Tax Withholding.  Benefit payments hereunder shall be subject
to withholding, to the extent required by applicable tax or other laws.
 
           6.7.    Separability.  If any provision of this Plan is held invalid
or unenforceable, to the extent necessary to effectuate the purposes of this
Plan, its invalidity or unenforceability shall not affect any other provisions
of the Plan and the Plan shall be construed and enforced as if such provision
had not been included therein.
 
           6.8.    Captions.  Except for the definitions in Section 1, the
captions contained herein and the table of contents prefixed hereto are inserted
only as a matter of convenience and for reference, and in no way define, limit,
enlarge or describe the scope or intent of this Plan nor in any way affect the
Plan or the construction of any provision thereof.
 
           6.9.    Usage.  Whenever applicable, the masculine gender, when used
in the Plan, shall include the feminine or neuter gender, and the singular shall
include the plural.
 
           6.10.  Governing Laws. The Plan shall be governed by and construed
and administered under the laws of the State of Texas, except to the extent that
such laws are preempted by Federal law.
 
EXECUTED as of the year and date set forth on the cover page hereof.
 



   
MAXXAM INC.
       
By:
/s/ M. Emily Madison
   
M. Emily Madison
   
Vice President, Finance






MI SERP (2008 amend’t).final.BLB.DOC


 
- 5 -

--------------------------------------------------------------------------------

 
